DETAILED ACTION
1.	The following Office Action is based on the application filed on June 15, 2021, having claims 1-52 and figures 1-12. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
3.	The abstract of the disclosure is objected to because of the following informalities:
	The abstract recites the sentence “The UE may provide the recommendation or request may be a priority list of one or more specific technologies…” The clause of the sentence that follows the word “request” renders the sentence incomprehensible because a word is missing to connect the first clause with the second clause of the sentence. It is suggested that the sentence is amended to comply with English grammar rules. 
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-12, 14-25, 27-38, 40, and 43-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (EP 1 863 314 A2) (reference disclosed by applicant). 
For claims 1, 14, and 40, Kim discloses a method performed by a user equipment (UE) in a wireless network for supporting position determination of the UE, comprising:
transmitting and receiving one or more messages to and from a location server for engaging in a positioning session (Fig. 3, steps 308 and 312 show the user terminal 302 exchanging several messages with H-SLP location server); and
sending a message to the location server including a priority list of one or more positioning technologies, positioning methods or combination thereof for the positioning session ([0033], step 324, transmits a report to the H-SLP server comprising a priority index selecting one or more positioning methods). 
For claims 4, 17, 30, and 43, Kim discloses the message including the priority list of the one or more positioning technologies, positioning methods or a combination thereof comprises a provide capabilities message in which the UE provides capabilities of the UE to the location server to perform the one or more positioning technologies, positioning methods or combination thereof and includes a priority for the one or more positioning technologies, positioning methods or combination thereof ([0027], user terminal sends a location query message to the H-SLP server comprising SET capabilities, wherein the SET capabilities comprise positioning methods).
For claims 5, 18, 31, and 44, Kim discloses the message including the priority list of the one or more positioning technologies, positioning methods or a combination thereof comprises an assistance data request message in which the UE requests assistance data from the location server for the one or more positioning technologies, positioning methods or combination thereof and includes a priority for the one or more positioning technologies, positioning methods or combination thereof ([0027], user terminal sends a location query message to the H-SLP server comprising SET capabilities, wherein the SET capabilities comprise positioning methods); [0033], priority index is also transmitted to the server).
For claims 6, 19, 32, and 45, Kim discloses the message including the priority list of the one or more positioning technologies, positioning methods or a combination thereof comprises a provide positioning priority message ([0033], step 324, transmits a report to the H-SLP server comprising a priority index selecting one or more positioning methods). 
For claims 7, 20, 33, and 46, Kim discloses receiving a request for positioning priority message, wherein the provide positioning priority message is sent in response to the request for positioning priority message ([0033], step 324, transmits a report to the H-SLP server comprising a priority index selecting one or more positioning methods). 
For claims 8, 21, 34, and 47, Kim discloses the provide positioning priority message is unsolicited ([0052], the (unsolicited) positioning priority message is a provided at “a time period set to provide location information”).
For claims 9, 22, 35, and 48, Kim discloses the provide positioning priority message is sent periodically to the location server ([0052], the (periodic) positioning priority message is a provided at “a time period set to provide location information”).
For claims 10, 23, 36, and 49, Kim discloses the message including the priority list of the one or more positioning technologies, positioning methods or a combination thereof comprises a provide location information message in which the UE provides to the location server a report based on positioning measurements for the positioning session and includes the priority of the one or more positioning technologies, positioning methods or combination thereof in generating the report ([0033], step 324, transmits a report to the H-SLP server comprising a priority index selecting one or more positioning methods). 
For claims 11, 24, 37, and 50, Kim discloses the priority list of the one or more positioning technologies, positioning methods or a combination thereof comprises a request to the location server to use the one or more positioning technologies, positioning methods or a combination thereof in a future positioning session ([0034], the user terminal may select and indicated to the server a next highest priority positioning (future) method compared to a current selected positioning method).
For claims 12, 25, 38, and 51, Kim discloses the priority list of the one or more positioning technologies, positioning methods or a combination thereof comprises a request to the location server to use the one or more positioning technologies, positioning methods or a combination thereof in the positioning session ([0033], the report comprises a selected positioning method from the priority index).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 15-16, 28-29, and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (EP 1 863 314 A2) (reference disclosed by applicant) in view of Schmidt et al. (US 2015/0382258 A1). 
For claims 2, 15, 28, and 41, Kim does not expressly disclose the priority list indicates a priority in one or more information elements (IEs) associated with the one or more positioning technologies, positioning methods or combination thereof.
Schmidt, from the same or similar field of endeavor, teaches a BoosterLocation information element (IE) that can be used to indicate UE location information, wherein the IE may comprise a priority list (order) of serving cells neighboring the UE’s location [0091]. Thus, it would have been obvious to one skilled in the art to include the positioning information (e.g., location, technologies, methods, etc.) in an information element, as taught by Schmidt, in the location query sent by the UE to the location server in the communication network of Kim at the time of the invention to forward the priority list to the server. 
For claims 3, 16, 29, and 42, Schmidt discloses the priority list is inside a common information element (IE) [0091].
For claims 3, 16, 29, and 42, Kim discloses the priority list indicates a priority of the one or more positioning technologies, positioning methods or combination thereof [0033]. 
6.	Claims 13, 26, 39, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (EP 1 863 314 A2) (reference disclosed by applicant) in view of Shih et al. (US 2015/0312717 A1). 
For claims 13, 26, 39, and 52, Kim does not expressly disclose positioning technologies comprises one or more of Long Term Evolution (LTE), Fifth Generation New Radio (5G NR), sidelink positioning, satellite positioning system, sensors, terrestrial beacon system (TBS), wireless local area network (WLAN), and Blue-Tooth, and wherein positioning methods comprise one or more of downlink (DL) Time Difference of Arrival (TDOA), DL Angle of Departure (AoD), uplink (UL) TDOA, UL Angle of Arrival (AoA), Round-trip time (RTT) with one or more base stations, one or more other UEs, or a combination thereof (multi-RTT), enhanced cell-ID (E-CID), UE based SPS, UE assisted SPS, inertial sensors, and barometric sensors.
Shih, from the same or similar field of endeavor, teaches the positioning technologies comprises one or more of Long-Term Evolution (LTE) [0039], and wherein positioning methods comprise one or more of downlink (DL) Time Difference of Arrival (TDOA) [0039]. Thus, it would have been obvious to one skilled in the art to implement the positioning method and technology used by Shih in the communication network of Kim at the time of the invention to measure the position of the UE using OTDOA positioning method. 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571)272-5601. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELISABETH BENOIT MAGLOIRE/Patent Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471